Home Furniture Co. v. Commissioner.Home Furniture Co. v. CommissionerDocket No. 11147.United States Tax Court1947 Tax Ct. Memo LEXIS 57; 7 T.C.M. (CCH) 56; T.C.M. (RIA) 47225; October 20, 1947*57  JOHNSON Order JOHNSON, Judge: After alternative computations were filed by both parties a hearing was had under Rule 50 of the Court's Rules of Practice. Commissioner conceded error in failing to use method of computation of excess profits tax by reference to the average income of the base period in accordance with Section 713, I.R.C. Petitioner abandoned its claim to unused credits by not making specific reference to them at the hearing. Commissioner prayed an added deficiency for certain income received and not reported, and its contention was sustained.  Ordered and Decided: That for the calendar year 1942 there is a deficiency in income tax in the amount of $1,918.39; a deficiency in declared value excess profits tax in the amount of $581.63; a deficiency in excess profits tax in the amount of $5,675.21, and a penalty of $1,418.80; for the period January 1, 1943, to October 11, 1943, there is a deficiency in income tax in the amount of $1,470.48.